Citation Nr: 1711791	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to January 1967.  He died in September 1998.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Appellant's request for a Board hearing was withdrawn by filings of November 2014 and November 2015.  See 38 C.F.R. § 20.704(e) (2016).

The Board's January 2015 decision recognized the Appellant as the Veteran's surviving spouse for VA benefits purposes, to include entitlement to DIC benefits.  The Board also remanded the issue of entitlement to DIC for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in September 1998.  His death certificate lists the immediate cause of death as arteriosclerotic cardiovascular disease.  No contributory cause of death is listed.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2016).  The Appellant contends that she is entitled to DIC based on service connection for the cause of the Veteran's death in September 1998.  By its January 2015 decision, the Board determined that the Appellant is a surviving spouse for VA benefits purposes, to include entitlement to DIC benefits.  The Appellant alleges that the Veteran was exposed to herbicide agents while serving on active duty.  See appellate brief of February 2017.  

A rating decision of January 1995 awarded the Veteran non-service connected disability pension, specifically a rating of 60 percent for coronary artery disease with hypertension status post myocardial infarction.  Because the Veteran was not service-connected for any disability at the time of his death, it is necessary to determine whether service connection is warranted for the Veteran's fatal disability.  In order to establish service connection for the cause of a veteran's death, the principal or contributory cause of death must have been a disability incurred in, or aggravated by, active service.  See 38 C.F.R. § 3.312 (2016).

The Veteran's preinduction examination of January 1962 notes "pain in chest with exercise."  As part of the latter examination, as well as on his February 1963 induction examination and January 1965 separation examination, the Veteran responded "yes" to the form question of whether he had now, or had ever had, pain or pressure in the chest.  He was found to have a normal heart (thrust, size, rhythm, sounds) upon examination on each occasion.

A VA treatment record reflects that the Veteran was diagnosed with inferior wall myocardial infarction, coronary artery disease of one vessel, and hypertension in August 1987.  At that time, the Veteran reported that his history of atypical chest pain began approximately at age 20, when he "noted onset of subxiphoid and precordial constant pain that was getting worse with exertion, respiration, and meals."  The Veteran stated that "he learned to live with it."
The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2016).

In this case, the evidence of record shows that the Veteran complained of chest pain at service induction and separation, was diagnosed with a heart disability post-service, and died of arteriosclerotic cardiovascular disease.  The Veteran's service examinations indicate complaints of chest pain or pressure.  Post-service treatment records reflect a diagnosis of inferior wall myocardial infarction and coronary artery disease in 1987, when the Veteran also reported that he had learned to live with his chest pain since its onset approximately since the age of 20.

In light of these facts, the Board finds that it is appropriate to remand for a medical opinion addressing whether or not the Veteran's coronary artery disease was related to the Veteran's service and, if so, whether the coronary artery disease caused or materially contributed to the Veteran's cause of death.  See 38 C.F.R. § 19.9(a) (2016).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any VA treatment records of the Veteran not already of record, with recognition that the Veteran's name until 1997 was Walter A. Johnson, not Prince A. Tyson.
2. After undertaking the development listed above to the extent possible, obtain an opinion from a VA examiner of sufficient expertise to provide an opinion regarding the Veteran's cause of death.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file, the examiner should answer the following questions: 

(1) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's coronary artery disease is related to his active duty? 

(2) If the answer to question (1) is yes, is it at least as likely as not (50 percent probability or greater) that the coronary artery disease caused or materially contributed to the Veteran's death, specifically noted on the death certificate as having been caused by arteriosclerotic cardiovascular disease?

A detailed rationale for the opinion must be provided.

The examiner is reminded that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).






